Citation Nr: 0928808	
Decision Date: 08/03/09    Archive Date: 08/07/09	

DOCKET NO.  06-34 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of back injury. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic respiratory (lung) disorder, claimed as right-sided 
spontaneous pneumothorax, chronic obstructive pulmonary 
disease, and/or "growths on the lungs." 

3.  Entitlement to service connection for glaucoma. 

4.  Entitlement to service connection for epididymo-orchitis, 
claimed as "painful testicles."  

5.  Entitlement to service connection for depression, to 
include anxiety and dysthymia.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to 
September 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

In a rating decision of July 1993, the RO denied entitlement 
to service connection for the residuals of back injury.  The 
Veteran voiced no disagreement with that decision, which has 
now become final.  

In a subsequent rating decision of October 1998, the RO 
denied entitlement to service connection for right-sided 
spontaneous pneumothorax (claimed as a lung condition due to 
exposure in the gas chamber).  The Veteran voiced his 
disagreement with that denial of benefits, but filed that 
disagreement in an untimely manner.  Accordingly, the rating 
decision of October 1998 has also became final.  

In a rating decision of March 2000, the RO once again denied 
entitlement to service connection for right-sided spontaneous 
pneumothorax, finding that no new and material evidence had 
been submitted sufficient to reopen the Veteran's previously 
denied claim.  The Veteran again failed to voice his 
disagreement with that denial of benefits, with the result 
that the March 2000 rating decision has become final.  

Since the time of the aforementioned rating decisions, the 
Veteran has submitted additional evidence in an attempt to 
reopen his claims.  The RO found such evidence new, but not 
material, and the current appeal ensued.  

The appeal as to the issues of whether new and material 
evidence has been submitted sufficient to reopen the 
Veteran's previously denied claims for service connection for 
the residuals of back injury and a chronic respiratory (lung) 
disorder, claimed as right-sided spontaneous pneumothorax, 
chronic obstructive pulmonary disease, and/or "growths on the 
lungs," as well as service connection for depression, to 
include anxiety and dysthymia, is being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify you if further action is required on your 
part.  


FINDINGS OF FACT

1.  Glaucoma is not shown to have been present in service, or 
for many years thereafter, nor is it the result of any 
incident or incidents of the Veteran's period of active 
military service.  

2.  Chronic epididymo-orchitis, claimed as "painful 
testicles," is not shown to have been present in service, or 
at any time thereafter.  





CONCLUSIONS OF LAW

1.  Glaucoma was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

2.  Chronic epididymo-orchitis, claimed as "painful 
testicles," was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes:  his multiple contentions, 
including those raised during the course of a hearing before 
the undersigned Veterans Law Judge in April 2009; service 
treatment records; and both VA treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the Veteran's claims, 
and what the evidence in the claims file shows, or fails to 
show, with respect to those claims.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for 
glaucoma, as well as for chronic epididymo-orchitis.  In 
pertinent part, it is contended that the Veteran's glaucoma 
is in some way the result of exposure to "mustard gas" during 
various gas chamber exercises in service.  It is further 
contended that the Veteran's epididymo-orchitis is in some 
way the result of the ingestion of sulfa and/or saltpeter 
contained in the potatoes which he consumed during service.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).  

In that regard, in order to establish service connection for 
a claimed disability, there must be:  (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of the incurrence or aggravation 
of a disease or injury during service; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  Hickson v. West, 
12 Vet. App. 247, 252 (1999).  

Alternatively, service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the Veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In the present case, in a VA Memorandum of mid-May 2008, it 
was noted that clinical records from the Veteran's service in 
Wurzburg, Germany during the period from October 1979 to 
September 1980 were unavailable for review.  Moreover, in a 
subsequent VA Memorandum of December 2008, it was noted that 
records pertaining to the Veteran's reported exposure to 
mustard gas/Lewisite for the period from October 1979 to 
September 1980 were similarly unavailable for review.  This 
was the case notwithstanding the fact that all procedures to 
obtain service treatment records for the Veteran had been 
followed, and all efforts to obtain needed military 
information had been exhausted.  Under the circumstances, it 
was determined that any further attempts to obtain the 
records in question would be futile, inasmuch as such records 
were unavailable.  

Available service treatment records, it should be noted, are 
entirely negative for history, complaints, or abnormal 
findings indicative of the presence of glaucoma or epididymo-
orchitis.  In that regard, while in a Bar to Reenlistment 
Certificate dated in April 1980, it was noted that the 
Veteran had apparently seen an ophthalmologist at the United 
States Army Hospital in Wurzburg, Germany in March 1980, that 
document failed to specify the pathology for which treatment 
was being sought.  Moreover, the ophthalmologist treating the 
Veteran at that time determined that the Veteran was 
"malingering."  Significantly, in a Statement of Option dated 
in September 1980, it was noted that the Veteran had decided 
not to undergo a medical examination for purposes of 
separation from service.

Under the circumstances, the earliest clinical indication of 
the presence of glaucoma was revealed by VA medical records 
dated in 2002/2003, at which time the Veteran was described 
as exhibiting "suspect glaucoma," for which he had apparently 
been placed on medication.  That diagnosis (of primary open 
angle glaucoma) was confirmed no earlier than April of 2007, 
fully 27 years following the Veteran's discharge from 
service.  Significantly, at no time has the Veteran's 
glaucoma been attributed to any incident or incidents of his 
period of active military service, including exposure to 
"gas" in a gas chamber.  

Turning to the issue of service connection for chronic 
epididymo-orchitis, the Board notes that service treatment 
records are similarly negative for evidence of that disorder.  
In point of fact, the earliest clinical indication of the 
presence of epididymo-orchitis/epididymitis is revealed by VA 
treatment records dated in 1985, approximately five years 
following the Veteran's discharge from service, at which time 
he received treatment (and eventual surgery) for right-sided 
epididymitis, which, as of December of that year, was 
described as completely "resolved."  While it is true that, 
in 1988, approximately three years later, the Veteran 
received treatment for left-sided epididymitis, that episode 
was apparently acute and transitory in nature, and resolved 
without residual disability.  Significantly, from that time 
until the present, the Veteran has received no treatment 
whatsoever for testicular pain, to include epididymo-orchitis 
or epididymitis.  

Based on the aforementioned, the Board is unable to 
reasonably associate the Veteran's current glaucoma or 
transient epididymo-orchitis/epididymitis, first persuasively 
documented many years following service discharge, with any 
incident or incidents of his period of active military 
service.  The Veteran's statements are not probative.  The 
statements are inconsistent with the objective evidence of 
record, and the Veteran, as a lay person, is not competent to 
render a diagnosis and etiologically relate the diagnosis to 
service or any event of service.  

Under the circumstances, service connection must be denied.  
The evidence preponderates against the Veteran's claims and 
is not in equipoise.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by letters dated in January 
2004 and August 2006, as well as in August 2007 and December 
2008.  In those letters, VA informed the Veteran that, in 
order to substantiate a claim for service connection, the 
evidence needed to show that he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the postservice disability and the disease or injury in 
service, which was usually shown by medical records and 
medical opinions.  To the extent there existed any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, 
in that it did not affect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the Veteran had a full 
understanding of the elements required to prevail on his 
claims.  Moreover, neither the Veteran nor his representative 
has raised allegations of prejudice resulting from error on 
the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed the 
Veteran that it had a duty to obtain any records held by any 
Federal agency.  It also informed him that, on his behalf, VA 
would make reasonable efforts to obtain records which were 
not held by a Federal agency, such as records from private 
doctors and hospitals.  Finally, the RO informed the Veteran 
that he could obtain private records himself and submit them 
to VA.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained available 
service treatment records, as well as VA treatment records.  

VA has a duty to obtain a medical examination if the evidence 
establishes: (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; (3) current disability may be associated 
with the in-service event; and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, as there is 
no evidence of a current chronic epididymo-orchitits 
disability and there is no evidence of a nexus between the 
Veteran's glaucoma and service, a VA examination is not 
required.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1329 (Fed. Cir. 2006).  


ORDER

Service connection for glaucoma is denied.  

Service connection for chronic epididymo-
orchitis/epididymitis, claimed as "painful testicles," is 
denied.



REMAND

In addition to the above, the Veteran in this case seeks 
service connection for the residuals of back injury, as well 
as for a chronic respiratory (lung) disorder, claimed as 
right-sided spontaneous pneumothorax, chronic obstructive 
pulmonary disease, and/or "growths on the lungs," and 
depression, to include anxiety and dysthymia.  As noted 
above, service connection for the residuals of back injury 
and a chronic respiratory disorder has been denied on prior 
occasions, raising the issue of whether new and material 
evidence has been submitted sufficient to reopen the 
Veteran's previously-denied claims.

In that regard, the Board notes that regulations implementing 
the Veterans Claims Assistance Act of 2000 (VCAA) included a 
revision of 38 C.F.R. § 3.156(a), the regulation governing 
new and material evidence.  Prior to that date, evidence was 
considered to be "new" if it was not previously submitted to 
agency decisionmakers, and was neither cumulative nor 
redundant.  Evidence was "material" if it bore directly and 
substantially upon the specific matter under consideration 
and, by itself, or in conjunction with evidence previously 
considered, was so significant that it had to be considered 
in order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  

Effective August 29, 2001, evidence is considered to be "new" 
if it was not previously submitted to agency decision makers.  
Evidence is "material" if, by itself, or when considered with 
previous evidence of record, it relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective August 29, 2001).  

In the case at hand, a review of the record discloses that 
the Veteran's current claims for service connection for the 
residuals of back injury and a chronic respiratory (lung) 
disability were received in November 2003.  Accordingly, the 
revised version of 38 C.F.R. § 3.156(a) is applicable to 
those claims.  However, further review of the record 
discloses that, in the rating decision of May 2004 which 
denied entitlement to service connection for the disabilities 
at issue, as well as in a Statement of the Case in August 
2006, and respective Supplemental Statements of the Case in 
October 2007 and January 2009, the Veterans claims for 
service connection were adjudicated in accordance with the 
provisions of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001.  Under the circumstances, the Veteran must be 
provided the appropriate regulatory criteria prior to final 
adjudication of his current claims for service connection.

Finally, the Board notes that, in a rating decision of May 
2008, the RO denied entitlement to service connection for 
depression, to include anxiety and dysthymia.  While in May 
2009 (slightly less than one year following notification to 
the Veteran of that denial of benefits), the Veteran (through 
his accredited representative) voiced his disagreement with 
that denial of service connection, the RO has yet to issue a 
Statement of the Case on that issue.  This must be 
accomplished prior to a final adjudication of the Veteran's 
current claim for service connection for depression, to 
include anxiety and dysthymia.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:  

1.  The Veteran and his accredited 
representative should be furnished copies 
of all laws and regulations governing the 
finality of prior RO decisions, as well 
as those laws and regulations governing 
the submission of new and material 
evidence which became effective on August 
29, 2001.  A copy of the correspondence 
furnishing those laws and regulations to 
the Veteran and his accredited 
representative should be included in the 
Veteran's claims folder.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2009, the date of 
the most recent evidence of record, 
should then be obtained and incorporated 
in the claims folder.  The Veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
included in the file.  In addition, the 
Veteran and his representative should be 
informed of any such problem.

3.  The RO/AMC should then readjudicate 
the Veteran's claims as to whether new 
and material evidence has been submitted 
sufficient to reopen the Veteran's 
previously denied claims for service 
connection for the residuals of back 
injury, as well as for a chronic 
respiratory (lung) disability, claimed as 
right-sided spontaneous pneumothorax, 
chronic obstructive pulmonary disease, 
and/or "growths on the lungs," and 
service connection for depression, to 
include anxiety and dysthymia.  Should 
service connection for the residuals of 
back injury and a chronic respiratory 
disorder remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC), to include those laws and 
regulations governing the submission of 
new and material evidence which became 
effective August 29, 2001.  The SSOC must 
also contain notice of all relevant 
action taken on the claims for benefits 
since the issuance of the most recent 
SSOC in January 2009.  

Should service connection for depression, 
to include anxiety and dysthymia remain 
denied, the Veteran and his 
representative should be provided with a 
Statement of the Case (SOC).  
Accompanying that SOC should be notice to 
the Veteran of his appellate rights, and 
of the need to file a timely Substantive 
Appeal in order to perfect his appeal for 
service connection for that disability.  
The SOC must contain notice of all 
relevant action taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 West Supp. 2008).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


